Citation Nr: 0204785	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  98-19 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss disability 

(The issues of entitlement to service connection for a low 
back disability and evaluation of a left ear hearing loss 
disability, currently evaluated as 0 percent disabling will 
be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971, and from July 1988 to March 1994.

By an August 1998 RO decision, the veteran's claim of service 
connection for a right ear hearing loss disability was 
denied, and his claim of service connection for a left ear 
hearing loss disability was granted and a noncompensable 
evaluation was assigned.  By an October 1998 RO decision, the 
veteran's claim of service connection for a low back 
disability was denied.  The veteran appealed the 
aforementioned claims to the Board of Veterans' Appeals 
(Board).  By a May 2000 decision, the Board denied the 
veteran's claims of service connection for a low back and a 
right ear hearing loss disability and for a higher rating for 
a left ear hearing loss disability.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2001 Order, the Court vacated the 
Board's May 2000 decision and the matter was remanded for 
compliance with directives that were specified by the Court. 

The following decision addresses the veteran's claim of 
service connection for a right ear hearing loss disability.  
The Board is not, at this time, considering the claim of 
service connection for a low back disability or the claim for 
a higher rating for a left ear hearing loss disability.  
Rather, the Board is undertaking additional development on 
those issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDING OF FACT

There is no competent medical evidence on file showing that 
the veteran's current right ear hearing loss disability is 
attributable to any injury or disease in service.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by service, nor may an organic disease of the 
nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the outset, it is noted that exhaustive attempts were made 
to obtain all of the veteran's service medical records.  Most 
but not all of the veteran's service medical records were 
obtained.  The pertinent evidence is summarized below.

The veteran served on active duty from November 1969 to 
November 1971, and from July 1988 to March 1994. 

On separation examination in September 1971, it was noted 
that the veteran's ears and eardrums were normal.  He did not 
report a history of hearing loss.  

Audiometric testing was completed in September 1971, 
revealing the following puretone thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
0 
decibels 
(db)
0 db
0 db

5 db







In June 1974, it was again noted that the veteran's ears and 
eardrums were normal on quadrennial examination.  On 
audiometric testing it was noted his pure tone thresholds 
were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10 db 
10 db
10 db

10 db







In June 1978, the veteran's ears and eardrums were normal on 
quadrennial examination.  He did not report a history of 
hearing loss.  Audiometric testing revealed the following 
puretone thresholds: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 db
10 db
10 db

15 db







In September 1984, the veteran's ears and eardrums were 
normal on quadrennial examination.  Pure tone thresholds were 
as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10 db 
0 db
0 db
10 db
15 db







In October 1985, the veteran's ears and eardrums were noted 
as normal during a quadrennial examination.  Audiometric 
testing revealed the following puretone thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
10 db
20 db
5 db
15 db
10 db







In January 1987, the veteran underwent a periodic 
examination, and it was noted his ears and eardrums were 
normal.  He did not report a history of hearing loss.  On 
audiometric testing his pure tone thresholds were: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
0 db
5 db
5 db
5 db







In December 1988, it was noted his ears (internal and 
external canals) were normal on physical evaluation.  He did 
not report a history of hearing loss.  Audiometric testing 
revealed the following  pure tone thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
0 db
0 db
5 db
5 db






It was noted his hearing loss profile was H1.  It was also 
noted that he was routinely exposed to hazardous noise.  

In December 1992, the veteran underwent a periodic physical 
examination.  It was noted his ears were normal.  Audiometric 
testing revealed the following pure tone 

thresholds: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
5 db
0 db
10 db
15 db







In September 1997, the RO received the veteran's application 
for service connection for hearing loss.  He indicated that 
his hearing loss began in 1988.

In October 1997, the veteran underwent a VA audiological 
examination during which he reported that he had decreased 
hearing since January or February 1989.  He related that he 
was exposed to loud helicopters while serving as a flight 
operation sergeant for six years.  He also reported that 
early in his military career, he was a military policeman and 
was exposed to loud nose.  The veteran indicated no previous 
medical treatment or surgery involving his ears.  Audiometric 
testing revealed the following results:



HERTZ



500
1000
2000
3000
4000
RIGHT
10 db
10 db
10 db
20 db
25 db






His average puretone thresholds for the right ear was 16 
decibels.  His speech recognition using the Maryland CNC word 
list was 68 percent correct in the right ear.  It was noted 
that his speech discrimination using a live voice 
representation of the W22 word list was 96 percent correct in 
the right ear.  It was noted that his speech discrimination 
scores obtained with a live voice was felt to be a better 
indicator of his speech discrimination ability.  In summary, 
it was concluded he had hearing within normal limits in the 
right ear.  

At a March 1999 RO hearing, the veteran testified that he had 
worked in flight operations in service and was exposed to 
noise.  He said his hearing problems of the right ear began 
in 1991 and 1992, during active duty.  He said he experienced 
symptoms including ringing of the ears and headaches during 
service and was told to wear protection for his ears.  As for 
his current problems, he said he had difficulty hearing, 
particularly when using a telephone.  He said that when he 
underwent a hearing test in October 1997 he was told that he 
did not need hearing aids but would eventually need them. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the August 1998 rating decision 
and of the reasons and bases for the denial of this claim.  
The Board concludes that the discussions in the rating 
decision, statement of the case (issued in December 1998), 
and supplemental statement of the case (issued in July 1999) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, VA's duty to assist has been satisfied.  In this 
regard, the RO has made exhaustive attempts to obtain all of 
the veteran's service medical records.  Most but not all of 
the veteran's service medical records were obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  The Board finds that VA has done 
everything reasonably possible to assist the veteran.  The 
Board finds that the evidence on file is adequate to evaluate 
his claim of service connection for a right ear hearing loss 
disability.  In addition, the veteran was afforded a hearing 
before RO personnel.  During this hearing, the veteran was 
given ample opportunity to present testimony in support his 
claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for sensorineural hearing loss (organic disease of 
the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A review of the veteran's service medical records shows that 
his hearing of the right ear was consistently normal during 
both of his periods of active service.  Id.; Hensley, supra.  
It is acknowledged that the veteran was given a hearing loss 
profile of H1 during his second period of service, in 
December 1988; however, audiometric testing did not reveal 
any impaired hearing of the right ear at that time.  
Specifically, his pure tone thresholds at the frequencies of 
500 to 4000 Hertz were all 5 decibels and below.  Further, 
there is no evidence of hearing loss (for VA compensation 
purposes) within one year of the veteran's service discharge 
in March 1994.

According to the claims file, the first manifestation of the 
veteran's hearing loss of the right ear came several years 
after service.  Specifically, in October 1997, during a VA 
audiological examination, it was noted that his speech 
recognition score was 68 percent, which constitutes impaired 
hearing for VA compensation purposes.  38 C.F.R. § 3.385.  
This impaired hearing was not attributed to the veteran's 
service.  Further, there is no other competent medical 
evidence on file which attributes any current hearing loss of 
the right ear to a disease or injury in service. 

In summary, there is no competent medical evidence which 
establishes that the veteran's right ear hearing loss was 
incurred in or aggravated by service, nor can the hearing 
loss of the right ear be presumed to have been incurred 
during service.

The Board acknowledges that the veteran's military 
occupational specialty was that of a flight operations 
coordinator, and that he was routinely exposed to hazardous 
noise during his second period of active duty.  The fact 
remains, however, that there is no competent medical opinion 
of record establishing a nexus between his period of service 
and his current right ear hearing loss disability.  While the 
veteran has attributed his current right ear hearing loss 
disability to noise exposure during his second period of 
active service, as a layman he is not competent to offer an 
opinion on medical causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
The veteran has not asserted that he engaged in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
are not applicable.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right ear hearing loss disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

